Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of September 16, 2013,
by and among IFMI, LLC (the “Company”), a subsidiary of Institutional Financial
Markets, Inc. (“Parent”), Parent, each of which has its principal place of
business at Cira Centre, 2929 Arch Street, 17th Floor, Philadelphia, PA 19104,
and Lester R. Brafman (the “Executive”).

WHEREAS, Executive, the Company and Parent are parties to that certain
Employment Agreement dated as of June 3, 2013 (the “Prior Agreement”);

WHEREAS, the Company has appointed the Executive as its Chief Executive Officer
and Parent has appointed the Executive as its Chief Executive Officer, and the
Executive wishes to accept such appointments, on the terms and conditions set
forth below, effective as of the date hereof (the “Effective Date”); and

WHEREAS, Executive, the Company and Parent wish to terminate the Prior Agreement
and enter into this Agreement.

NOW THEREFORE, the parties hereto agree as follows:

1. Termination of Prior Agreement; Term of Agreement.

1.1 Termination of Prior Agreement. Effective as of the Effective Date, the
Prior Agreement shall be terminated and no longer have any force or effect. This
Agreement shall supersede the Prior Agreement in its entirety, and each party to
the Prior Agreement shall have no further obligations under the Prior Agreement.
Executive hereby acknowledges and agrees that the Executive is not entitled to
any payments or other benefits (including, but not limited to, the acceleration
of any payments, awards or other benefits) under the Prior Agreement as a result
of, or in connection with, the termination thereof.

1.2 Term. The Company hereby employs the Executive, and the Executive hereby
accepts such employment, for a term commencing as of the Effective Date and
ending on December 31, 2014 (the “Term”). Notwithstanding the foregoing, the
Executive’s employment may be terminated during the Term in accordance with
Sections 4 and 5.

2. Duties; Positions. During the Term, the Executive shall (a) be employed by
the Company as its Chief Executive Officer, (b) serve as the Chief Executive
Officer of Parent, and (c) have and perform all duties and responsibilities that
are commensurate with such positions, including those that are assigned to
Executive by the Board of Directors of Parent (the “Board”).



--------------------------------------------------------------------------------

3. Compensation.

3.1 Base Salary. The Company shall pay the Executive during the Term a base
salary at a minimum rate of $600,000.00 per annum beginning on the Effective
Date (the “Base Salary”), in accordance with the customary payroll practices of
the Company applicable to senior executives. The Compensation Committee of the
Board may periodically review the Executive’s Base Salary and may provide for
such increases therein as it may, in its discretion, deem appropriate. (Any such
increased base salary shall constitute the “Base Salary” as of the time of the
increase.)

3.2 Performance Bonus. During the Term, in addition to the Base Salary, for each
fiscal year of the Company ending during the Term, the Executive shall have the
opportunity to receive an annual bonus in an amount and on such terms to be
determined by the Compensation Committee of the Board (“Performance Bonus”). The
Compensation Committee of the Board shall further have the discretion to grant
Executive other bonuses in such amounts and on such terms as it shall determine
in its sole discretion. Nothing contained in the foregoing shall limit the
Executive’s eligibility to receive any other bonus under any other bonus plan,
stock option or equity–based plan, or other policy or program of Parent or the
Company.

3.3 Equity Incentive Compensation. Executive shall be entitled to participate in
any equity compensation plan of Parent or the Company in which he is eligible to
participate, and may, without limitation, be granted in accordance with any such
plan options to purchase units of Company membership interest, options to
purchase shares of Parent’s common stock (“Common Stock”), shares of restricted
stock, and/or other equity awards in the discretion of the Compensation
Committee of the Board.

3.4 Benefits. The Executive shall be permitted during the Term to participate in
any group life, hospitalization or disability insurance plans, health programs,
retirement plans, fringe benefit programs and other benefits and perquisites
that may be available to other senior executives of the Company generally, in
each case to the extent that the Executive is eligible under the terms of such
plans or programs (collectively, the “Benefits Plans”).

3.5 Vacation. During the Term, the Executive shall be entitled to vacation of no
less than 20 business days per year, to be credited in accordance with ordinary
Company policies.

3.6 Expenses. The Company shall pay or reimburse the Executive for all ordinary
and reasonable out-of-pocket expenses actually incurred (and, in the case of
reimbursement, paid) by the Executive during the Term in the performance of the
Executive’s services under this Agreement, in accordance with the Company’s
policies regarding such reimbursements. The Company shall also pay or reimburse
the Executive for all attorneys’ fees and other charges of counsel reasonably
incurred by the Executive in connection with the

 

2



--------------------------------------------------------------------------------

negotiation and execution of this Agreement, promptly upon presentation of
appropriate supporting documentation and in accordance with the expense
reimbursement policy of the Company, up to a cap of $10,000.

4. Termination upon Death or Disability. If the Executive dies during the Term,
the Term shall terminate as of the date of death, and the obligations of the
Company to or with respect to the Executive shall terminate in their entirety
upon such date except as otherwise provided under this Section 4. If, during the
Term, the Executive is unable to perform substantially and continuously the
duties assigned to him due to a disability (as defined for purposes of the
Company’s long-term disability plan then in effect or, if no such plan is in
effect, by virtue of ill health or other disability) for more than 180
consecutive or non-consecutive days out of any consecutive 12-month period, the
Company shall have the right, to the extent permitted by law, to terminate the
Term and the employment of the Executive upon notice in writing to the
Executive. Upon termination of the Term and the Executive’s employment due to
death or disability during the Term, (i) the Executive (or the Executive’s
estate or beneficiaries in the case of the death of the Executive) shall be
entitled to receive (A) any Base Salary earned through the date of termination,
(B) any Performance Bonus determined by the Company to be earned and payable,
but not yet paid in respect of any fiscal year completed before the date of
termination, (C) all other rights and benefits earned and accrued or vested
under this Agreement or under any plan, program, agreement, corporate governance
document or arrangement of the Company (“Company Arrangements”) prior to the
date of termination, and (D) reimbursement under this Agreement for expenses
incurred prior to the date of termination, in each case in accordance with the
terms and conditions applicable thereto (clauses (A) through (D) collectively,
the “Accrued Benefits”); (ii) the Executive (or the Executive’s estate or
beneficiaries in the case of the death of the Executive) shall be entitled to
receive a single-sum payment by wire transfer of immediately available funds in
an amount equal to the value of his Base Salary that would have been paid to him
for the remainder of the calendar year in which the termination occurs;
(iii) the Executive (or the Executive’s estate or beneficiaries in the case of
the death of the Executive) shall receive a single-sum payment by wire transfer
of immediately available funds in an amount equal to (x) (I) $875,000, if the
date of termination occurs on or prior to December 31, 2013, or (II) $1,500,000,
if the date of termination occurs on or after January 1, 2014, multiplied, in
each case, by (y) a fraction, the numerator of which is the number of days in
the calendar year through the date of termination and the denominator of which
is 365; (iv) all outstanding unvested equity-based awards held by the Executive
shall fully vest and become immediately exercisable, as applicable, subject to
the terms of such awards; and (v) the Executive (or the Executive’s estate or
beneficiaries in the case of the death of the Executive) shall have no further
rights to any other compensation or benefits hereunder, or any other rights
hereunder (but, for the avoidance of doubt, shall receive such disability and
death benefits as may be provided under the Company Arrangements in accordance
with their terms). Unless the payment is required to be delayed pursuant to
Section 7.14(b) below, the cash amounts payable pursuant to clauses (i),
(ii) and (iii) above shall be paid to the Executive (or the Executive’s

 

3



--------------------------------------------------------------------------------

estate or beneficiaries in the case of the death of the Executive) within 60
days following the date of his termination of employment on account of death or
disability. In the event that the 60 day period following such termination spans
two calendar years, the amounts payable to the Executive under this Section 4
shall be paid in the later calendar year.

5. Certain Terminations of Employment; Certain Benefits.

5.1 Termination by the Company for Cause; Termination by the Executive without
Good Reason.

(a) For purposes of this Agreement, “Cause” shall mean the Executive’s:

(i) commission of and indictment for (or formal admission to) a felony, or
commission of and indictment for (or formal admission to) any crime of moral
turpitude, dishonesty, breach of trust or unethical business conduct, or any
crime involving the Company;

(ii) engagement in fraud, misappropriation or embezzlement;

(iii) continued failure to materially adhere to the directions of the Board or
Parent’s or the Company’s written policies and practices; or

(iv) material breach of any of the provisions of Section 6;

provided, that the Company shall not be permitted to terminate the Executive for
Cause pursuant to clauses (iii) or (iv) above, unless (A) the Company has
delivered a written notice to the Executive describing the event purporting to
give rise to a termination for Cause within 30 days following the occurrence of
any event described in clauses (iii) or (iv) above, and (B) the Board has made a
determination that Cause exists (after the Executive has been provided with a
30-day opportunity to cure the event described in clauses (iii) or (iv) above
(if such event is capable of being cured), or, with counsel of his choice, with
the opportunity to contest the determination at a meeting of the Board) after 30
days following (but not more than 90 days following) the date the written notice
described in clause (A) has been given.

(b) The Company may terminate the Term and the Executive’s employment hereunder
for Cause with no notice (other than that set forth above), and the Executive
may terminate the Term and his employment hereunder other than for Good Reason
on at least 30 days’ written notice given to the Company. If the Company
terminates the Executive for Cause, or the Executive terminates his employment
and the termination by the Executive is not for Good Reason in accordance with
Section 5.2, (i) the Executive shall receive the Accrued Benefits; and (ii) the
Executive shall have no further rights to any other compensation or benefits
under this Agreement on or after the termination of employment.

 

4



--------------------------------------------------------------------------------

Unless the payment is required to be delayed pursuant to Section 7.14(b) below,
the cash amounts payable to the Executive under this Section 5.1(b) shall be
paid to the Executive in a single-sum payment by wire transfer of immediately
available funds within 60 days following the date of his termination of
employment with the Company pursuant to this Section 5.1(b).

5.2 Termination by the Company without Cause; Termination by the Executive for
Good Reason.

(a) For purposes of this Agreement, “Good Reason” shall mean, unless otherwise
consented to by the Executive:

(i) a material reduction of the Executive’s title, authority, duties or
responsibilities, or the assignment to the Executive of duties materially
inconsistent with the Executive’s position or positions as Chief Executive
Officer of Parent and the Company;

(ii) a reduction in Base Salary to a rate of less than $600,000 per annum;

(iii) the Company’s or Parent’s material breach of this Agreement; or

(iv) the requirement that Executive relocate his office to a location that is
more than 30 miles outside of the Borough of Manhattan, New York;

provided, that the Executive shall not be permitted to terminate his employment
with Good Reason unless he has provided written notice of such termination
within 90 days following the date the Executive first becomes aware (or
reasonably should have become aware) of the occurrence of the event giving rise
to a termination for Good Reason, so long as (A) the Executive has given written
notice to the Company and the Parent of such awareness or constructive awareness
within 30 days thereof, and (B) the Company and/or the Parent (as applicable)
has not cured such event within 30 days following its or their receipt of the
Executive’s written notice. For purposes hereof, Executive hereby consents to
Daniel G. Cohen’s position and/or responsibilities as Chief Executive of the
European business of the Company and, accordingly, such position and/or
responsibilities shall not constitute, or form the basis of, “Good Reason”
hereunder.

(b) The Company may terminate the Term and the Executive’s employment hereunder
without Cause with no notice, and the Executive may terminate the Term and the
Executive’s employment with the Company for Good Reason with no notice (other
than that set forth above). If the Company terminates the Executive’s employment
(and the termination is not covered by Section 4 or 5.1), or the Executive
terminates his employment for Good Reason, in either case during the Term, then,
in either such case, without duplication:

(i) the Executive shall receive the Accrued Benefits;

 

5



--------------------------------------------------------------------------------

(ii) the Executive shall receive a single-sum payment by wire transfer of
immediately available funds in an amount equal to (x) $875,000, if the date of
termination occurs on or prior to December 31, 2013, or (y) $1,500,000, if the
date of termination occurs on or after January 1, 2014;

(iii) all outstanding unvested equity-based awards (including without limitation
stock options and restricted stock) held by the Executive shall fully vest and
shall become immediately exercisable, as applicable; and

(iv) unless otherwise prohibited by the Employee Retirement Income Security Act
of 1974 (ERISA), the Internal Revenue Code of 1986, as amended (the “Code”) or
applicable law, the Executive and his eligible dependents shall continue to be
covered under the Benefits Plans as described in Section 3.4 for the 12-month
period following the termination of the Executive’s employment. The above
notwithstanding, in no event shall coverage be continued under such Benefit Plan
if the benefit is provided pursuant to insurance and the Executive is not
eligible for coverage as a result of his termination of employment or otherwise.
To the extent the Executive or his eligible dependents are only eligible for
coverage under any such Benefits Plans by reason of the law commonly known as
COBRA, the Company will pay the employer’s portion of the COBRA premiums and
will pay or reimburse the Executive for Executive’s portion of such COBRA
premiums, so that collectively Executive and his eligible dependents are fully
covered under all such Benefits Plans at no cost, such payments (or
reimbursements) to be made for the 12-month period following the termination of
the Executive’s employment.

Unless the payment is required to be delayed pursuant to Section 7.14(b) below,
the cash amounts payable to the Executive under this Section 5.2(b) (other than
Section 5.2(b)(iv)) shall be paid to the Executive within 60 days following the
date of his termination of employment with the Company pursuant to this
Section 5.2(b). In the event that the 60 day period following such termination
spans two calendar years, the amounts payable to the Executive under this
Section 5.2(b) shall be paid in the later calendar year.

 

6



--------------------------------------------------------------------------------

5.3 Change of Control. In the event of a “Change of Control” (as defined below)
during the Term, all outstanding unvested equity-based awards then held by the
Executive shall fully vest and shall become immediately exercisable, as
applicable. In addition, if the Executive terminates his employment with Company
within six months following the date of a Change of Control that occurs during
the Term, such termination shall be deemed a termination by Executive for Good
Reason covered by Section 5.2. For purposes of this Agreement, “Change of
Control” shall mean the happening of any of the following:

(a) any “person,” including a “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), but excluding Daniel G. Cohen, any Family Member of Mr. Cohen, Mead Park
Capital Partners LLC, the Company, any entity or person controlling, controlled
by or under common control with Mr. Cohen, Mead Park Capital Partners LLC, any
Family Member of Mr. Cohen, the Company, any employee benefit plan of the
Company or any such entity, and any “group” (as such term is used in
Section 13(d)(3) of the Exchange Act) of which any of the foregoing persons or
entities is a member), is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of Parent
representing 50% or more of either (i) the combined voting power of Parent’s
then outstanding securities or (ii) the then outstanding Common Stock (in either
such case other than as a result of an acquisition of securities directly from
Parent or the Company); provided, however, that, in no event shall a Change of
Control be deemed to have occurred upon a public offering of the Common Stock
under the Securities Act of 1933, as amended (for purposes hereof, “Family
Member” means (x) a person’s spouse, parent, sibling and descendants (whether
natural or adopted), (y) any family limited partnership, limited liability
company or other entity wholly owned, directly or indirectly, by such person
and/or such person’s spouse, parent, sibling and/or descendants (whether natural
or adopted), and (z) any estate or trust for the benefit of such person and/or
such person’s spouse, parent, sibling and/or descendants (whether natural or
adopted)); or

(b) any consolidation or merger of Parent where the stockholders of Parent,
immediately prior to the consolidation or merger, would not, immediately after
the consolidation or merger, beneficially own (as such term is defined in Rule
13d-3 under the Exchange Act), directly or indirectly, shares representing in
the aggregate 50% or more of the combined voting power of the securities of the
entity issuing cash or securities in the consolidation or merger (or of its
ultimate parent entity, if any);

(c) there shall occur (i) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of Parent, other than a
sale or disposition by Parent of all or substantially all of Parent’s assets to
an entity, at least 50% of the combined voting power of the voting securities of
which are owned by “persons” (as defined above) who beneficially hold shares of
Common Stock immediately prior to such sale or (ii) the approval by stockholders
of Parent of any plan or proposal for the liquidation or dissolution of Parent,
as applicable; or

(d) at any time during the Term, a majority of the members of Board cease for
any reason (other than due to death, disability or compliance with any policy
adopted by the Board regarding mandatory retirement age) to be Incumbent
Directors (for the purposes

 

7



--------------------------------------------------------------------------------

hereof, the term “Incumbent Directors” shall mean (i) any of Walter Beach,
Rodney E. Bennett, Daniel G. Cohen, Thomas Costello, G. Steven Dawson, Jack
DiMaio, Joseph M. Donovan, Jack Haraburda, Christopher Ricciardi, Neil Subin,
Lance Ullom, and Charles W. Wolcott, and (ii) any director whose election, or
nomination for election by Parent’s stockholders, was approved by a vote of at
least a majority of the then Incumbent Directors);

provided, that Executive’s right to terminate this Agreement for Good Reason
under this Section 5.3 shall be conditioned on Executive’s providing transition
services for up to six months following such termination, to the extent
reasonably requested by the Company.

5.4 Parachutes.

(a) In the event that any payment or benefit received or to be received by
Executive under this Agreement (all such payments and benefits being hereinafter
referred to as the “Total Payments”) would not be deductible (in whole or part)
by Parent or the Company as a result of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), then, to the extent necessary to make
such portion of the Total Payments deductible, the portion of the Total Payments
that do not constitute deferred compensation within the meaning of Section 409A
of the Code shall first be reduced (if necessary, to zero), and all other Total
Payments shall thereafter be reduced (if necessary, to zero), with cash payments
being reduced before non-cash payments, and payments to be paid last being
reduced first, but only if (i) the amount of such Total Payments, as so reduced
(and after subtracting the net amount of federal, state and local income taxes
on such reduced Total Payments) is greater than or equal to (ii) the amount of
such Total Payments without such reduction (but after subtracting the net amount
of federal, state and local income taxes on such Total Payments and the amount
of the excise tax imposed under Section 4999 of the Code (the “Excise Tax”) on
such unreduced Total Payments).

(b) For purposes of this limitation, (i) no portion of the Total Payments the
receipt or enjoyment of which Executive shall have waived at such time and in
such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code shall be taken into account; (ii) no portion of the
Total Payments shall be taken into account which, in the opinion of tax counsel
(“Tax Counsel”) reasonably acceptable to Executive and selected by the
accounting firm which was, immediately prior to the Change of Control, the
Company’s independent auditor (the “Auditor”), does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code, including by
reason of Section 280G(b)(4)(A) of the Code; (iii) the severance payments
payable to Executive pursuant to this Agreement shall be reduced only to the
extent necessary so that the Total Payments (other than those referred to in
clauses (i) or (ii) of this paragraph) in their entirety constitute reasonable
compensation for services actually rendered within the meaning of
Section 280G(b)(4)(B) of the Code or are otherwise not subject to disallowance
as deductions by reason of Section 280G of the Code, in the opinion of Tax
Counsel; and (iv) the value of any non-cash benefit or any deferred payment or
benefit included in the Total Payments shall be determined by the Auditor in
accordance with the principles of Sections 280G(d)(3) and (4) of the Code.

 

8



--------------------------------------------------------------------------------

(c) If it is established pursuant to a final determination of a court of
competent jurisdiction or an Internal Revenue Service proceeding that,
notwithstanding the good faith of Executive and the Company in applying the
terms of this Section 5.4, the Total Payments paid to or for Executive’s benefit
are in an amount that would result in any portion of such Total Payments being
subject to the Excise Tax, then, if such repayment would result in (i) no
portion of the remaining Total Payments being subject to the Excise Tax and
(ii) a dollar-for-dollar reduction in Executive’s taxable income and wages for
purposes of federal, state and local income and employment taxes, the Executive
shall have an obligation to pay the Company upon demand an amount equal to the
sum of (x) the excess of the Total Payments paid to or for Executive’s benefit
over the Total Payments that could have been paid to or for Executive’s benefit
without any portion of such Total Payments being subject to the Excise Tax; and
(y) interest on the amount set forth in clause (x) of this sentence at the rate
provided in Section 1274(b)(2)(B) of the Code from the date of Executive’s
receipt of such excess until the date of such payment.

5.5 Execution of Release. The Executive acknowledges that all payments and
benefits due under Section 4 or this Section 5 (other than the Accrued Benefits)
are subject to his (or the Executive’s estate or beneficiaries in the case of
the death of the Executive) execution of a general release from liability of the
Company, Parent, and their respective Officers (including his successor),
Directors/Managers and employees, in a form reasonably satisfactory to the
Company, Parent, and the Executive, and such release becoming irrevocable by its
terms. Such release shall be provided by the Company and/or Parent, as
applicable, within 30 days following the date of termination of the Executive’s
employment. Notwithstanding anything to the contrary contained in this
Agreement, there shall be no restrictions on the Executive’s post-employment
activities in any such release, other than as expressly set forth in this
Agreement. If Executive (or the Executive’s estate or beneficiaries in the case
of the death of the Executive) fails to execute such release, or such release
does not become irrevocable, all such payments and benefits set forth in
Section 4 and this Section 5 shall be forfeited.

5.6 No Mitigation. The Executive shall be under no obligation to seek other
employment or to otherwise mitigate the obligations of the Company and/or Parent
under this Agreement.

6. Covenants of the Executive.

6.1 Confidentiality. The Executive acknowledges that (i) the primary businesses
of the Company are its asset management business (managing assets through listed
and private companies, funds, managed accounts and collateralized debt
obligations) and its capital markets business (credit-related fixed income sales
and trading as well as new issue

 

9



--------------------------------------------------------------------------------

placements in corporate and securitized products) (the “Businesses”); (ii) the
Company is one of the limited number of persons who have such a business;
(iii) the Company’s Businesses are, in part, national and international in
scope; (iv) the Executive’s work for the Company has given and will continue to
give him access to the confidential affairs and proprietary information of the
Company; (v) the covenants and agreements of the Executive contained in this
Section 6 are essential to the business and goodwill of the Company; and
(vi) the Company would not have entered into this Agreement but for the
covenants and agreements set forth in this Section 6. Accordingly, the Executive
covenants and agrees during and after the period of the Executive’s employment
at any time with the Company and its affiliates, the Executive (x) shall keep
secret and retain in strictest confidence all confidential matters relating to
the Company’s Business and the business of any of its affiliates and to the
Company and any of its affiliates, learned by the Executive heretofore or
hereafter directly or indirectly from the Company or any of its affiliates (the
“Confidential Company Information”), and (y) shall not disclose such
Confidential Company Information to anyone outside of the Company except with
the Company’s express written consent and except for Confidential Company
Information which is at the time of receipt or thereafter becomes publicly known
through no wrongful act of the Executive or is received from a third party not
under an obligation to keep such information confidential and without breach of
this Agreement.

6.2 Noncompetition/Nonsolicitation.

(a) For a period of three months following the end of the Term (the “Non-Compete
Period”), regardless of the reason the Term of this Agreement ends, Executive
shall not, directly or indirectly, engage or participate in, or become employed
by, or affiliated with, or render advisory or any other services to, any person
or business entity or organization, of whatever form, that competes with the
Company or any of its subsidiaries (collectively, the “Company Affiliates”)
anywhere in North America or Europe.

(b) For a period of six months following the end of the Term, regardless of the
reason the Term of this Agreement ends, Executive shall not, directly or
indirectly, (i) solicit, induce, cause or otherwise attempt to solicit, induce
or cause any person who is employed or engaged by any of the Company Affiliates
to (A) end his or her employment or engagement with any of the Company
Affiliates, (B) accept employment or other engagement with any person or entity
other than any of the Company Affiliates, or (C) in any manner interfere with
the business of any of the Company Affiliates, or (ii) hire any person who was
an employee of any of the Company Affiliates at the time of such termination or
within the six-month period prior to such termination (provided, that this
clause (ii) shall not apply to any employee who has been terminated by any of
the Company Affiliates).

(c) For a period of six months following the end of the Term, regardless of the
reason the Term of this Agreement ends, the Executive shall not, directly or

 

10



--------------------------------------------------------------------------------

indirectly, solicit, induce, direct or do any act or thing which interferes with
or adversely affects the relationship of any of the Company Affiliates with any
person or entity who was a material customer or client of such entities or with
whom such entities were actively seeking to form a business relationship either
at the time of the termination of the Executive’s employment or within the
six-month period immediately preceding such termination, or otherwise induce or
attempt to induce any such person or entity to cease doing business, reduce or
otherwise limit its business with any of the Company Affiliates. For purposes
hereof, “material customer or client” means a customer or client that is one of
the 25 largest customers or clients of such entity.

The Executive specifically acknowledges that the temporal and geographical
limitations hereof, in view of the nature of the Businesses, are reasonable and
necessary to protect the Company’s legitimate business interests.

6.3 Rights and Remedies upon Breach. The Executive acknowledges and agrees that
any breach by him of any of the provisions of Sections 6.1 and 6.2 (the
“Restrictive Covenants”) would result in irreparable injury and damage for which
money damages would not provide an adequate remedy. Therefore, if the Executive
breaches, or threatens to commit a breach of, any of the provisions of Sections
6.1 or 6.2, the Company and its affiliates, in addition to, and not in lieu of,
any other rights and remedies available to the Company and its affiliates under
law or in equity (including, without limitation, the recovery of damages), shall
have the right and remedy to have the Restrictive Covenants specifically
enforced by any court having equity jurisdiction, including, without limitation,
the right to an entry against the Executive of restraining orders and
injunctions (preliminary, mandatory, temporary and permanent), without posting a
bond, against violations, threatened or actual, and whether or not then
continuing, of such covenants.

7. Other Provisions.

7.1 Severability. The Executive acknowledges and agrees that (i) he has had an
opportunity to seek advice of counsel in connection with this Agreement and
(ii) the Restrictive Covenants are reasonable in geographical and temporal scope
and in all other respects. If it is determined that any of the provisions of
this Agreement, including, without limitation, any of the Restrictive Covenants,
or any part thereof, is invalid or unenforceable, the remainder of the
provisions of this Agreement shall not thereby be affected and shall be given
full effect, without regard to the invalid portions.

7.2 Duration and Scope of Covenants. If any court or other decision-maker of
competent jurisdiction determines that any of the Executive’s covenants
contained in this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, then, after such determination
has become final and unappealable, the duration or scope of such provision, as
the case may be, shall be reduced so that such provision becomes enforceable
and, in its reduced form, such provision shall then be enforceable and shall be
enforced.

 

11



--------------------------------------------------------------------------------

7.3 Enforceability; Jurisdiction; Arbitration. Any controversy or claim arising
out of or relating to this Agreement or the breach of this Agreement (other than
a controversy or claim arising under Section 6, to the extent necessary for the
Company (or its affiliates, where applicable) to avail itself of the rights and
remedies referred to in Section 6.3) that is not resolved by the Executive and
the Company (or its affiliates, where applicable) shall be submitted to
arbitration in New York, New York in accordance with the law of the State of New
York and the procedures of the American Arbitration Association. The
determination of the arbitrator(s) shall be conclusive and binding on the
Company (or its affiliates, where applicable) and the Executive and judgment may
be entered on the arbitrator(s)’ award in any court having jurisdiction.

7.4 Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, telegraphed, telexed,
sent by facsimile transmission or sent by certified, registered or express mail,
postage prepaid. Any such notice shall be deemed given when so delivered
personally, telegraphed, telexed or sent by facsimile transmission or, if
mailed, five days after the date of deposit in the United States mails as
follows:

 

  (i) If to the Company, to:

IFMI, LLC

Cira Centre

2929 Arch Street, 17th Floor

Philadelphia, PA 19104

Attention: General Counsel

 

  (ii) If to the Executive, to the most recent home address on file;

With a copy (which shall not constitute notice) to:

Morrison Cohen LLP

909 Third Avenue

New York, NY 10022

Attn: Jeff Laska

Any such person may by notice given in accordance with this Section 7.4 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.

 

12



--------------------------------------------------------------------------------

7.5 Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto, including, but not limited
to, the Prior Agreement.

7.6 Waivers and Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by all parties. No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party of any such right, power
or privilege nor any single or partial exercise of any such right, power or
privilege, preclude any other or further exercise thereof or the exercise of any
other such right, power or privilege.

7.7 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.

7.8 Assignment. This Agreement shall be binding upon and inure to the benefit of
the parties and their respective successors, heirs (in the case of the
Executive) and assigns. No rights or obligations of the Company under this
Agreement may be assigned or transferred by the Company except that such rights
or obligations may be assigned or transferred pursuant to a merger or
consolidation in which the Company is not the continuing entity, or the sale or
liquidation of all or substantially all of the assets of the Company; provided,
however, that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Agreement, either contractually or as a matter of law.

7.9 Withholding. The Company shall be entitled to withhold from any payments or
deemed payments any amount of tax withholding it determines to be required by
law.

7.10 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.

7.11 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.

 

13



--------------------------------------------------------------------------------

7.12 Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 4, 5 and 6 and any other provisions
of this Agreement expressly imposing obligations that survive termination of the
Term and Executive’s employment hereunder, and the other provisions of this
Section 7 to the extent necessary to effectuate the survival of such provisions,
shall survive termination of the Term and this Agreement and any termination of
the Executive’s employment hereunder.

7.13 Existing Agreements. The Executive represents to the Company that he is not
subject or a party to any employment or consulting agreement, non-competition
covenant or other agreement, covenant or understanding which might prohibit him
from executing this Agreement or limit in any manner whatsoever his ability to
fulfill his responsibilities hereunder.

7.14 Section 409A.

(a) Interpretation. Notwithstanding the other provisions hereof, this Agreement
is intended to comply with the requirements of section 409A of the Code, to the
extent applicable, and this Agreement shall be interpreted to avoid any penalty
sanctions under section 409A of the Code. Accordingly, all provisions herein, or
incorporated by reference, shall be construed and interpreted to comply with
section 409A. If any payment or benefit cannot be provided or made at the time
specified herein without incurring sanctions under section 409A of the Code,
then such benefit or payment shall be provided in full at the earliest time
thereafter when such sanctions will not be imposed. For purposes of section 409A
of the Code, each payment made under this Agreement shall be treated as a
separate payment. In no event may the Executive, directly or indirectly,
designate the calendar year of payment.

(b) Payment Delay. Notwithstanding any provision to the contrary in this
Agreement, if on the date of the Executive’s termination of employment, the
Executive is a “specified employee” (as such term is defined in section
409A(a)(2)(B)(i) of the Code and its corresponding regulations) as determined by
the Board (or its delegate) in its sole discretion in accordance with its
“specified employee” determination policy, then all cash severance payments
payable to the Executive under this Agreement that are deemed as deferred
compensation subject to the requirements of section 409A of the Code shall be
postponed for a period of six months following the Executive’s “separation from
service” with the Company (or any successor thereto). The postponed amounts
shall be paid to the Executive in a lump sum within 30 days after the date that
is 6 months following the Executive’s “separation from service” with the Company
(or any successor thereto). If the Executive dies during such six-month period
and prior to payment of the postponed cash amounts hereunder, the amounts
delayed on account of section 409A of the Code shall be paid to the personal
representative of the Executive’s estate within 60 days after Executive’s death.
If any of the cash payments payable pursuant to this Agreement are delayed due
to the requirements of section 409A of the Code, there shall be added to such
payments interest during the deferral period at an annualized rate of interest
equal to 5%.

 

14



--------------------------------------------------------------------------------

(c) Reimbursements. All reimbursements provided under this Agreement shall be
made or provided in accordance with the requirements of section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during the Executive’s lifetime (or during a short period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of all
eligible expense will be made on or before the last day of the taxable year
following the year in which the expense is incurred, and (iv) the right to
reimbursement is not subject to the liquidation or exchange for another benefit.
Any tax gross up payments to be made hereunder shall be made not later than the
end of the Executive’s taxable year next following the Executive’s taxable year
in which the related taxes are remitted to the taxing authority.

7.15 Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

[Signature page follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 

IFMI, LLC By:  

/s/ Daniel G. Cohen

Name:   Daniel G. Cohen Title:   Chief Executive Officer INSTITUTIONAL FINANCIAL
MARKETS, INC. By:  

/s/ Daniel G. Cohen

Name:   Daniel G. Cohen Title:   Chief Executive Officer

/s/ Lester R. Brafman

Lester R. Brafman